Citation Nr: 1025854	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-38 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to 
include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk






INTRODUCTION

The Veteran had active service from March 24, 1970 to May 22, 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's claims of entitlement to service 
connection for a right knee disorder, hepatitis C and depression.  
In August 2005, the Veteran submitted a Notice of Disagreement 
with the denial of his claim of entitlement to service connection 
for a right knee disorder.  A Statement of the Case was issued in 
October 2005, and the Veteran timely perfected his appeal in 
November 2005.

On his November 2005 Substantive Appeal [VA Form 9] the Veteran 
indicated that he wished to participate in a Board video 
conference hearing.  Accordingly, he was scheduled for such a 
hearing in July 2008.  The veteran did not report for this 
hearing and has provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d), 20.704(d) (2009).

This matter was previously before the Board in September 2008, at 
which time it was remanded for additional development.  The Board 
is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will be 
informed if further action on his part is required.





REMAND

A preliminary review of the record discloses that further 
development is required prior to final appellate review. 

At the outset, the Board notes that the Veteran has not been 
provided with sufficient notice informing him of what medical and 
lay evidence is necessary to substantiate a claim involving 
aggravation of a preexisting disorder.  The requirements for this 
type of claim are not the same as those for a general service 
connection claim.  The Veteran is entitled to such notice.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Additionally, in September 2008 the Board remanded the Veteran's 
claim with the following instructions:

... the Veteran should be afforded an examination of his 
right knee to ascertain the nature and etiology of any 
disorders which may be present ... The examiner is 
requested to review all pertinent records associated 
with the claims file, and offer comments and an 
opinion as to whether the Veteran entered his period 
of active duty with any preexisting right knee 
disorder.  If so, the examiner is requested to 
indicate whether the preexisting disorder increased in 
severity during service, and if it did, whether the 
increase in severity represented a chronic worsening 
of the disorder or the natural progress of the 
disorder.  If the Veteran did not enter service with a 
preexisting disorder, the examiner is requested to 
offer an opinion as to whether any currently diagnosed 
knee disorder is in any way causally or etiologically 
related to the symptomatology shown in the service 
medical records.

The Veteran was afforded a VA examination in April 2010.  
Unfortunately, the VA examiner failed to address the specific 
questions enumerated above.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
only if it provides sufficient detail such that the Board can 
perform a fully informed evaluation of the claim).  As these 
specific questions must be addressed in order to properly 
adjudicate the Veteran's claim, this claim must be remanded for 
compliance with the September 2008 Board remand directives.  See 
Stegall, supra.; see also 38 C.F.R. § 19.9 (2009).

It is also unclear from a review of the claims file whether the 
Veteran is in receipt of disability benefits from the Social 
Security Administration (SSA) and/or in receipt of Workers' 
Compensation benefits.  Specifically, during the April 2010 VA 
examination, the VA examiner noted that the Veteran was eligible 
for SSA benefits and might be receiving Workers' Compensation 
payments due to his work history.  There is no indication that 
any effort has been made to obtain any records associated with a 
claim for SSA or Workers' Compensation benefits.  Appropriate 
action to obtain all records associated with any SSA and Workers' 
Compensation claim must be accomplished before adjudication can 
be made on the merits.  See generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  The AMC is requested to provide the 
Veteran with corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), specifying the medical and lay 
evidence necessary to substantiate a claim 
for aggravation of a preexisting disorder.  
The Veteran should also be afforded an 
opportunity to submit or identify any 
additional evidence pertinent to his 
claim.

2.  The AMC is requested to obtain and 
associate with the claims file any 
available records pertaining to SSA or 
Workers' Compensation benefits, and the 
medical records upon which those decisions 
were based.


3.  After obtaining any additional 
evidence detailed above, the Veteran's 
claims file should be returned to the VA 
examiner who performed the April 2010 VA 
examination for an addendum.  (If the 
examiner who performed the April 2010 VA 
examination is unavailable, the claims 
file should be referred to another 
appropriate VA examiner for review and 
comment).

The VA examiner is requested to review all 
pertinent records associated with the 
claims file (including any newly submitted 
evidence), and offer comments and an 
opinion as to the following:

(a)  Did the Veteran enter his period of 
active duty service with a preexisting 
right knee disorder?

(b)  If so, did this preexisting right 
knee disorder increased in severity during 
the Veteran's time in service?

(c)  If so, did this increase in severity 
represent a chronic worsening of the right 
knee disorder or was this merely the 
natural progress of the right knee 
disorder?

(d)  If the Veteran did not enter service 
with a preexisting right knee disorder, 
the VA examiner is requested to offer an 
opinion as to whether any currently 
diagnosed right knee disorder(s) is/are in 
any way causally or etiologically related 
to the symptomatology shown in the service 
treatment records.  Specifically, the VA 
examiner should state whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that the current 
right knee disorder is the result of the 
appellant's time in active duty service.  
The examiner should provide a complete 
rationale for any opinion provided.

4.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall, supra.

5.  Once the development has been 
completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A.  §§ 5109B, 7112 (West 2002 &Supp. 2009).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals




